Case 2:19-cv-14394-RLR Document 31 Entered on FLSD Docket 04/17/2020 Page 1 of 15




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-CV-14394-ROSENBERG/MAYNARD

  GEORGE FRIEDEL &
  KATHERINE FRIEDEL,

                  Plaintiffs,
  v.

  SUN COMMUNITIES, INC.,
              Defendant.
  _________________________/

       PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO
              DISMISS PLAINTIFFS’ SECOND AMENDED COMPLAINT

          NOW COME Plaintiffs, through undersigned counsel and pursuant to Fed. Rules Civ. P.

  8(a)(2), 12(b)(6), and 12(e), and file their Response in Opposition to Defendants’ (SUN

  COMMUNITIES, INC.’s and PARK PLACE COMMUNITY, L.L.C.’s [collectively “Defendants”])

  Motion to Dismiss Plaintiffs’ Second Amended Complaint and Alternative Motion for More

  Definite Statement [ECF No. 30] (“Motion to Dismiss”). In support, Plaintiffs state:

                                                Summary

          Defendants challenge Counts III and IV of the Plaintiff’s Second Amended Complaint

  and Demand for Jury Trial (ECF No. 27)(“the Complaint”). Though the Motion to Dismiss is

  replete with irrelevant, albeit distracting, hyperbole 1 and mistruths 2 about the history of this case,



  1
   In their efforts to malign Count IV, Defendants state “[a]fter three versions of the Complaint,
  Plaintiffs have failed…” Motion to Dismiss at 8. This is patently misleading. The original, or first,
  Complaint (ECF No. 1) was never served. Plaintiffs made stylistic changes before filing and then
  serving the First Amended Complaint (ECF No. 5), making it the “first” Complaint to the Defendants
  and Court. Moreover, it was at the Court’s instruction that Plaintiffs filed the Second Amended
  Complaint, amended to add Defendant Park Place (see ECF Nos. 25 and 27).
  2E.g., Defendants assert that “[a]fter losing at trial” Plaintiffs have “now filed a Second Amended
  Complaint” mischaracterized as “the eighth attempt to seek some sort of liability against either Park
  Place or its parent company, Sun Communities.” Motion to Dismiss at 1-2. This mischaracterization
  omits the fact that the jury, deliberately kept ignorant regarding the professional training received by
                                                                                                  1|Page
Case 2:19-cv-14394-RLR Document 31 Entered on FLSD Docket 04/17/2020 Page 2 of 15




  the only issues sub judice is whether those Counts pass the lenient scrutiny dictated by the

  Eleventh Circuit for pleadings in FHA cases. As explained, infra, they more than do.

                                    II.     LEGAL STANDARD
         Rule 8(a)(2) of the Federal Rules of Civil Procedure requires “a short and plain statement

  of the claim showing that the pleader is entitled to relief.” The Supreme Court has held that

  “[w]hile a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

  factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to relief’

  requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

  of action will not do. Factual allegations must be enough to raise a right to relief above the

  speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d

  929 (2007) (internal citation and alteration omitted). For the reasons explained infra, the

  Complaint sub judice more than comports with Rule 8 jurisprudence requirements.

         A. ALL FACTUAL ALLEGATIONS IN THE COMPLAINT MUST BE
            ACCEPTED AS TRUE AND MUST BE CONSTRUED IN THE LIGHT MOST
            FAVORABLE TO PLAINTIFFS.

         The Court must accept all of the Plaintiffs’ factual allegations as true in determining

  whether the Plaintiffs have stated a claim for which relief could be granted. Hishon v. King &

  Spalding, 467 U.S. 69, 73, 104 S.Ct. 2229, 81 L.Ed.2d 59 (1984); Carpenter v Syndicated Office

  Systems, LLC, 319 F.Supp. 1272, 1273-74 (S. D. Fla. 2018)(J. Marra). It must also construe

  those factual allegations in the light most favorable to the Plaintiffs. Hunt v. Aimco Properties,

  L.P., 814 F.3d 1213, 1221 (11th Cir. 2016) (internal citation omitted). “To survive a motion to

  dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a claim to


  Plaintiff George Friedel’s emotional assistance animal (“ESA”), a elderly Golden Retriever named
  “Maggie,” and misled regarding the diligence of both Plaintiffs in addressing Maggie’s reactivity to
  aggressive small dogs, nonetheless found for the Plaintiff George Friedel on four out of five
  questions comprising the Verdict Form. See ECF No. 27-3.

                                                                                             2|Page
Case 2:19-cv-14394-RLR Document 31 Entered on FLSD Docket 04/17/2020 Page 3 of 15




  relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173

  L.Ed.2d 868 (2009) (internal quotations omitted).

          B. THE COMPLAINT HAS FACIAL PLAUSIBILITY; THE ALLEGATIONS
             “POSSESS ENOUGH HEFT” TO SUGGEST PLAUSIBLE ENTITLEMENT
             TO RELIEF WHICH DEFEAT DISMISSAL.

          “A claim has facial plausibility when the plaintiff pleads factual content that allows the

  court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

  Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (internal quotation

  1274*1274 marks omitted). Thus “only a complaint that states a plausible claim for relief

  survives a motion to dismiss.” Id. at 679, 129 S.Ct. 1937; Carpenter v Syndicated Office Systems,

  LLC, 319 F.Supp. 1272, 1273-74 (S.D. Fla. 2018).

          Significantly, “the plausibility standard is not akin to a ‘probability requirement,’ but it

  asks for more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal,

  556 U.S. 662, 678 (2009) (citation omitted). Where the allegations “possess enough heft” to

  suggest a plausible entitlement to relief, however, the case may proceed. Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 557, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) (internal citation and

  alteration omitted). “[T]he standard ‘simply calls for enough fact to raise a reasonable

  expectation that discovery will reveal evidence’ of the required element.” Rivell v. Private

  Health Care Sys., Inc., 520 F.3d 1308, 1309-10 (11th Cir. 2008); id.

          “And, of course, a well-pleaded complaint may proceed even if it strikes a savvy judge

  that actual proof of those facts is improbable, and ‘that a recovery is very remote and unlikely.’”

  Twombly, 550 U.S. at 556; Rovt v. Big Al’s Gun and Pawn, Inc., Case No. 18-60880-Civ-Scola

  (S.D. Fla. Jan. 9, 2019).

          C.      BECAUSE FHA CASES ARE UNIQUE, THE 11th CIRCUIT HAS HELD
                  THAT ALLEGATIONS IN A DISCRIMINATION COMPLAINT SHOULD


                                                                                            3|Page
Case 2:19-cv-14394-RLR Document 31 Entered on FLSD Docket 04/17/2020 Page 4 of 15




                   BE JUDGED BY THE STATUTORY ELEMENTS OF AN FHA CLAIM
                   RATHER THAN THE STRUCTURE OF A PRIMA FACIE CASE.

          FHA cases are different and merit a more lenient level of pleading scrutiny. The Eleventh

  Circuit Court, when confronting a Rule 12(b)(6) Motion to Dismiss a housing discrimination

  claim, stated:

          We have never expressly set forth the elements of a section 3604(f)(1) claim. At the
          pleading stage, the relevant question is whether the complaint provides a ‘short and plain
          statement of the claim’ that ‘give[s] the defendant fair notice of what the plaintiff’s claim
          is and the grounds upon which it rests.’ Swierkiewicz v Sorema N.A., 534 U.S. 506, 512,
          122 S.Ct. 992, 152 L.Ed.2d 1 (2002) (quoting Conley v Gibson, 355 U.S. 41, 47, 78 S.Ct.
          99, 2 L.Ed.2d 80 (1957)). In a discrimination case, ‘[b]efore discovery has unearthed
          relevant facts and evidence, it may be difficult to define the precise formulation of the
          required prima facie case in a particular case.’ Id. Thus, the allegations in the complaint
          ‘should be judged by the statutory elements of an FHA claim rather than the structure of
          the prima facie case.’

  [Further internal citations omitted.] Hunt v Aimco Properties, L.P., 814 F.3d 1213, 1222 (11th

  Cir. 2016) (emphasis added). The Court further determined that, in the FHA context, the

  “complaint must allege that the adverse action was taken because of a disability and state the

  facts on which the plaintiff relies to support that claim.” Id. at 1221 (emphasis in original).

          The Plaintiffs’ FHA Complaint at issue checks off all the boxes required to withstand

  dismissal at the pleading stage.

                                            III.    ARGUMENT

          A.       PLAINTIFFS ADEQUATELY ALLEGED THAT THEY WERE EVICTED
                   IN RETALIATION FOR PLAINTIFF GEORGE FRIEDEL HAVING
                   EXERCISED HIS FAIR HOUSING RIGHTS.
          To state a claim for illegal housing discrimination, a plaintiff needs to demonstrate that: “(1)

  s/he engaged in a protected activity; (2) the defendant subjected the plaintiff to an adverse action; and

  (3) a causal link exists between the protected activity and the adverse action.” Philippeaux v.

  Apartment Inv. & Mgmt. Co., 598 F. App'x 640, 644 (11th Cir. 2015) (per curiam) (quoting Walker v.

  City of Lakewood, 272 F.3d 1114, 1128 (9th Cir. 2001)).

                                                                                                4|Page
Case 2:19-cv-14394-RLR Document 31 Entered on FLSD Docket 04/17/2020 Page 5 of 15



          Plaintiffs have alleged that George Friedel exercised his Fair Housing Rights (Complaint at

  ¶¶ 22, 23, 24, 30, 33, 38, and 48), and that Defendants subsequently escalated the demand that

  Maggie be banished from the community (id. at ¶¶ 53, 110) to a demand that Maggie be banished

  from the community and that the Plaintiffs also vacate the home that they owned (id. at ¶¶ 56, 57, 58,

  59, 60, 61, 62, 63, 67, 100). The obvious inference is that but for Plaintiff George Friedel having

  exercised his Fair Housing Rights to challenge the demand that he remove his ESA, he and his wife

  would not have been evicted. Not surprisingly, Defendants disagree. Critically however, at this stage

  Plaintiffs are not required to disprove Defendants pre-textual justification for having demanded

  Plaintiffs leave their own home.

          Plaintiffs have alleged that had George Friedel not exercised his Fair Housing Rights,

  Defendants would not have evicted he and his wife. (Id.) Those allegations are assumed true and are

  sufficient to support a claim for illegal retaliation. In fact, even just threatening eviction of a tenant

  after s/he complained of housing discrimination has been found to support a claim of retaliation. See

  Bone v. Vill. Club, Inc., 223 F. Supp. 3d 1203 (M.D. Fla. 2016) citing Neudecker v. Boisclair Corp.,

  351 F.3d 361, 363–64 (8th Cir. 2003) (holding that threats of eviction sufficiently alleged an adverse

  action sufficient to state a § 3617 claim).

          B.      ALTERNATIVE PLEADING IS ALLOWED AND MANDATED IN THIS
                  CASE BECAUSE OF DEFENDANTS’ HIDE-THE-SHELL (COMPANY)
                  GAME; THE MOTION FOR MORE DEFINITE STATEMENT IS
                  IRONICAL AND SPECIOUS.

          As a fall-back position to their request for dismissal of Counts III and IV, Defendants

  request the alternative relief of a more definite statement. Motion to Dismiss at 9. Ironically it is

  alternative relief, or more aptly alternative pleading, which necessitated the crafting of Count IV

  as was done.

          Rule 8 of the Federal Rules of Civil Procedure permits pleading alternative, hypothetical,

  or even inconsistent claims. Christenson v City of Hollywood, Florida, Case No. 16-cv-61217-

                                                                                                 5|Page
Case 2:19-cv-14394-RLR Document 31 Entered on FLSD Docket 04/17/2020 Page 6 of 15




  BLOOM/Valle. (S.D. Fla. Oct. 5, 2016). “While no specific words or formulae are required to

  plead in the alternative, plaintiffs must use a formulation from which it can be reasonably

  inferred that they are pleading in the alternative.” Id.; Gregory v. Miami-Dade Cnty., 86 F. Supp.

  3d 1333, 1337 (S.D. Fla. 2014) (internal quotations and citations omitted).

         The contention that counsel is confused and/or can’t figure out who is alleged to have

  done what is specious at best. Motion to Dismiss at 9. “Defendants’ contention ignores the real

  substance of Plaintiff[s’] [Second] Amended Complaint.” Ripple v Davol, Inc., Case No. 2:16-

  CV-14455-Rosenberg/Lynch (S.D. Fla. May 31, 2017). Whether there are, indeed, two different

  Defendants, or whether Park Place is merely a shell-puppet operated by its parent company, Sun

  Communities, as is alleged (Complaint at ¶¶ 7 and 8, et al., as stated infra), is an issue that will

  have to be decided by the jury. If the two Defendants are construed as a single entity, then they

  are both alleged to have breached the lease contract. If they are both construed as separate

  entities, then Park Place is alleged to have breached the lease contract, and Sun Communities is

  alleged to have tortiously interfered with it.

         Alternative pleading is allowed. Ullman v Florida Department of Corrections, Case No.

  5:17-cv-66-Oc-30PRL (M.D. Fla. May 15, 2017). This comports with well-established pleading

  jurisprudence that to survive a motion to dismiss, a complaint merely need to “state a claim to

  relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

  marks and citations omitted). Again, “plausibility” is satisfied when the plaintiff pleads enough

  factual content to allow the court “to draw the reasonable inference that the defendant is liable

  for the misconduct alleged.” Id. (internal citations omitted).

         In the case at bar, the Defendants’ entity intertwining is addressed by Paragraphs 7 and 8,

  as well as the Paragraphs 17, 21, 26, 27, 28, 29, 39, 40-48, 56, 59, and 61-73, which sufficiently



                                                                                             6|Page
Case 2:19-cv-14394-RLR Document 31 Entered on FLSD Docket 04/17/2020 Page 7 of 15




  allows the Court (and the Defendants) “to draw the reasonable inference that [one and/or the

  other] defendant is liable for the misconduct alleged.”

         Federal Rule of Civil Procedure 12(e) provides: “[a] party may move for a more definite

  statement of a pleading to which a responsive pleading is allowed but which is so vague or

  ambiguous that the party cannot reasonably prepare a response.” At issue isn’t a case with fifteen

  or even five defendants. There are only two and one is alleged to be the parent-puppeteer of the

  other. Nor is this a case where the at-issue complaint is ill-written or so “vague or ambiguous

  that the party cannot reasonably prepare a response.” As evidenced by the four (4) pages

  Defendants dedicate to challenging the purported deficiencies of Count IV, as currently written it

  is neither “so vague” nor so “ambiguous” that they “cannot prepare a response.” Motion to

  Dismiss at 6-9.

         “In considering [a Rule 12(e)] motion, the Court should be mindful of the liberal pleading

  requirements of the Federal Rules of Civil Procedure, pursuant to which a ‘short and plain

  statement of the claim’ will suffice.” Perales v Heard, Case No. 2:15-cv-14381-

  Rosenberg/Lynch (S.D. Fla. Mar. 31, 2016), quoting Betancourt v. Marine Cargo Mgmt., Inc.,

  930 F. Supp. 606, 608 (S.D. Fla. 1996) (quoting Fed. R. Civ. P. 8(a)(2)). “A motion for more

  definite statement is not a substitute for discovery.” Id.

         C.      THE “EXPRESS TERM” OF THE CONTRACT THAT WAS BREACHED
                 IS THE VERY ESSENCE OF THE LEASE CONTRACT ITSELF: I.E.,
                 THE LOT. DEFENDANTS’ TECHNICAL READING OF FLORIDA
                 LAW IS MISPLACED AND NOT VALID SUPPORT FOR DISMISSAL.

         Defendants next attack Plaintiffs’ claim for breach of the covenant of good faith and fair

  dealing. Although Defendants concede that, in Florida, there is such an implied covenant in

  every contract, they contend that Plaintiffs’ claim of breach of that covenant is deficient because

  “Plaintiffs fail to identify any specific provision in the lease agreement that could have been

                                                                                           7|Page
Case 2:19-cv-14394-RLR Document 31 Entered on FLSD Docket 04/17/2020 Page 8 of 15




  breached.” Motion to Dismiss at 6-7. Defendants further argue that “Plaintiffs only state that

  ‘Defendants materially breached…by forcing the Friedels to vacate their home…’” and that

  because there is “no provision in the lease agreement that states Plaintiffs [can have] a vicious 3

  dog” there can be no breach and thus no pointing-to a “specific provision of the lease agreement”

  as breached. Id.

         Defendants’ contention is flawed in both analysis and application of Florida law.

         In Snow v Ruden, McClosky, Smith, Schuster & Russell, P.A., 896 So.2d 787, (2nd DCA

  2005) (rehearing denied February 22, 2005), a whistle-blower employee sued her former

  employer for, inter alia, breach of the implied covenant of good faith of her at-will employment

  contract. The Snow Court determined:

                 as stated in Avatar Development Corp. v. De Pani Construction, Inc., 834 So.2d
                 873, 876 (Fla. 4th DCA 2002), ‘the covenant of good faith cannot be used to
                 create a breach of contract on [one party's] part where there was no breach of any
                 express term of the contract.’ In Avatar, the court held that the defendant’s
                 ulterior motive for the plaintiff’s termination had no relevance because their
                 contract gave the defendant the right to terminate the plaintiff at any time and
                 Florida law requires nothing more of the defendant. Id. Thus, the duty of good
                 faith performance does not exist until a plaintiff can establish a term of the
                 contract the other party was obligated to perform and did not.

  Id. at 791-792. Because the at-will employment contract at issue gave the Defendant the right to

  fire the Plaintiff at any time for any reason or no reason, the Court determined there was no term


  3
    Defendants also blatantly misrepresent that Maggie was determined by the jury to be “vicious.”
  She was not. The jury, hearing only outdated accountings of Maggie’s behavior and outright
  misleading accounts of the Friedels’ conduct, determined only that Maggie posed a threat to
  residents or their property. Maggie’s only actual sins during her years at Park Place were
  straining on a leash while barking back at dogs that were straining on their leashes and barking at
  her, chasing another dog on a single occasion, and getting involved in an altercation with another
  dog – which the other dog had instigated. None of these incidents rise to the level of “vicious,”
  nor did a jury determine them to be. Moreover, not a scintilla of evidence was presented
  indicating that Maggie had so much as looked cross-eyed at a human being. The hyperbolic
  assertion that Maggie was “vicious” is merely Defendants oft-repeated, “if-it-doesn’t-fit” mantra,
  not a determination of any jury.

                                                                                           8|Page
Case 2:19-cv-14394-RLR Document 31 Entered on FLSD Docket 04/17/2020 Page 9 of 15




  of the contract the Plaintiff could point to that the Defendant was obligated to perform in good

  faith and did not. Id. at 792. In other words, there could be no breach of the covenant of good

  faith and fair dealing in the at-will employment contract because the Defendant simply had no

  duty not to fire the Plaintiff.

          Similarly, in Hospital Corporation of America v. Florida Medical Center, Inc., (4th DCA

  1998)(rehearing and cert. denied Mar. 30, 1998)(per curiam)(citations omitted), involving a dispute

  over the sale of hospital contracts, after dismissing the covenant not to compete term as void, the

  Court observed that “no express terms in the contract addressed how HCA [the Defendant] was to

  conduct its business after taking ownership” and held:

                  With respect to Appellee’s claimed breach of an implied duty of good faith, a duty of
                  good faith must relate to the performance of an express term of the contract and is not
                  an abstract and independent term of a contract which may be asserted as a source of
                  breach when all other terms have been performed pursuant to the contract
                  requirements. See Bernstein v. True, 636 So.2d 1364 (Fla. 4th DCA 1994) (covenant
                  of good faith not actionable where contract not enforceable); Hall v. Burger King
                  Corp., 912 F.Supp. 1509, 1544 (S.D. Fla.1995)…Before the duty of good faith
                  attached, FMC [the Plaintiff] was required to establish that there was a term of the
                  contract which HCA was obligated to perform. Allowing FMC to pursue the claim
                  for breach of duty of good faith where no enforceable executory contractual
                  obligation on HCA’s part remained would add an obligation to the contract which
                  was not negotiated by the parties and not in the contract.

  Id. at 575 (emphasis added). Because the Court determined that there was no actual contract which

  remained existing between the parties, there could be no breach of the good faith and dealing

  covenant.

          In the instant case, the contract at issue is the lease contract, whose core terms are simple:

  Plaintiffs pay rental monies and Defendants provide them a lot. See Lease Contract, Exhibit E at ECF

  No. 27-5. In complete conformity with Florida law, the “specific lease provision” to which Plaintiffs

  cite is that lease itself: “On November 17, 2015, [Plaintiffs] entered a valid contract whereby they

  leased a lot in the PARK PLACE community for the sum of $757.00 per month.” Complaint at ¶116.



                                                                                              9|Page
Case 2:19-cv-14394-RLR Document 31 Entered on FLSD Docket 04/17/2020 Page 10 of 15



          Unlike the Plaintiff in Snow who sued over an at-will contract which allowed the Defendant

   to fire her for any time for any (or no) reason, and unlike the Hospital Corporation case where there

   was no remaining contract between the parties, the lease contract at issue in the instant case does not

   give the Defendants the unfettered right to evict Plaintiffs at any time for any (or no) reason, nor is

   there any question as to its existence. The enforceable, contractual obligation required to be provided

   was a lot, an obligation which, as alleged by Plaintiffs, was “materially breached” when they were

   forced “to vacate their home and abandon their community, friends, and family.” Complaint at ¶ 120.

          At this motion-to-dismiss stage, Plaintiffs are not required to prove that either Defendant

   breached the covenant of good faith and fair dealing when Plaintiffs were evicted, nor are Plaintiffs

   required to prove that Defendants are one in the same entity. Where the allegations “possess

   enough heft” to suggest a plausible entitlement to relief the case may proceed. See Bell Atl. Corp.

   v. Twombly, 550 U.S. 544, 557, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) (internal citation and

   alteration omitted). “[T]he standard ‘simply calls for enough fact to raise a reasonable

   expectation that discovery will reveal evidence’ of the required element.” Rivell v. Private

   Health Care Sys., Inc., 520 F.3d 1308, 1309-10 (11th Cir. 2008); id.

          Defendants’ assertion that “[a]s it pertains to Sun Communities specifically, in order for

   the covenant of good faith and fair dealing to apply, there must be a contract between the parties”

   is simply wrong. Motion to Dismiss at 7. In Florida, a protected business relationship need not be

   evidenced by an enforceable contract. Tamiami Trail Tours, Inc. v. Cotton, 463 So.2d 1126,

   1127 (Fla. 1985). All that is required is that “the alleged business relationship must afford the

   plaintiff existing or prospective legal or contractual rights.” Register v. Pierce, 530 So.2d 990,

   993 (Fla. 1st DCA 1988). That is clearly the case under the facts as pled. (Complaint at ¶¶ 7, 8,

   9, 12, 13, 17, 23, 24, 25, 26, 27, 28, 29, 38, 39, 57 61, 63, 64, 65, 66, 72, 73, 77, 78, 91, 93, 95,

   96, 97, 103, 112, and 116.)

                                                                                              10 | P a g e
Case 2:19-cv-14394-RLR Document 31 Entered on FLSD Docket 04/17/2020 Page 11 of 15




          D.      UNDER THE FACTS ALLEGED IN THE CASE SUB JUDICE, I.E., THE
                  FRIEDEL CASE ACTUALLY BEFORE THE COURT, IT IS NOT ONLY
                  PLAUSIBLE BUT MORE THAN PROBABLE A JURY WILL FIND THE
                  DEFENDANTS’ ACTIONS “UNJUSTIFIED.” THUS PLAINTIFFS HAVE
                  SATISFIED THE PLEADING REQUIREMENT OF PLAUSIBILITY OF
                  TORTIOUS INTERFERENCE.

          The parties agree that in order to state a claim for tortious interference, Plaintiffs must

   allege: “(1) the existence of a business relationship; (2) knowledge of the relationship on the part

   of the defendant; (3) an intentional and unjustified interference with the relationship by the

   defendant; and (4) damage to the plaintiff as a result of the breach of the relationship.” Ethan

   Allen, Inc. v. Georgetown Manor, Inc., 647 So. 2d 812, 814 (Fla. 1994). The Florida Supreme

   Court has explained that the tort of intentional interference with business relationships is

   recognized because “economic relations are entitled to freedom from unreasonable interference.”

   United Yacht Brokers, Inc. v. Gillespie, 377 So.2d 668, 672 (Fla.1979).

          In fact, in Florida, an action for intentional interference is appropriate even though it is

   predicated on an unenforceable agreement, if the jury finds that an understanding between the

   parties would have been completed had the defendant not interfered. United Yacht Brokers v.

   Gillespie, 377 So.2d 668 (Fla. 1979); Scussel v. Balter, 386 So.2d 1227 (Fla. 3d DCA 1980),

   review denied, 392 So.2d 1371 (Fla. 1981). See also Charles Wallace Co. v. Alternative Copier

   Concepts, Inc., 583 So.2d 396, 397 (Fla. 2d DCA 1991) (“[A]n action for intentional interference

   with a business relationship or expectancy will lie if the parties’ understanding would have been

   completed if the defendant had not interfered.”); United Yacht Brokers v. Gillespie, 377 So.2d

   668 (Fla. 1979) (claim for tortious interference can be maintained even though business

   relationship is based on a contract which is void and unenforceable).




                                                                                           11 | P a g e
Case 2:19-cv-14394-RLR Document 31 Entered on FLSD Docket 04/17/2020 Page 12 of 15




             In Gossard v ADIA Services, Inc., 723 So.2d 182 (Fla. 1998), the Florida Supreme Court

   answered the certified question on appeal from the Eleventh Circuit Court of Appeals 4 of

   “whether Florida law recognizes a claim for tortious interference against a corporation which

   purchases as a subsidiary a corporation which has a preexisting obligation not to compete against

   its franchisee, plaintiff herein, and subsequently purchases another subsidiary which is in direct

   competition with the franchisee” in the affirmative:

                     From the factual background provided by the federal circuit and district courts,
                     we understand Gossard’s claim to be based on the following assertions.
                     Nursefinders and Gossard had an ‘agreement’ that neither a parent nor affiliate of
                     Nursefinders would provide similar health care services within Gossard’s
                     territory. Adia was aware of this ‘agreement’ at the time it purchased
                     Nursefinders. Adia then purchased Star-Med, a direct competitor of Gossard
                     located in Gossard’s territory. Consequently, Star-Med became Nursefinders’
                     affiliate by virtue of their common parent, Adia. Therefore, by purchasing Star-
                     Med, Adia knowingly caused Nursefinders to be in breach of its ‘promise’ to
                     Gossard that neither a parent nor affiliate of Nursefinders would provide similar
                     health care services within Gossard’s territory. Stated another way, because of
                     Adia’s purchase of Star-Med, Nursefinders had ‘no choice’ but to be in violation
                     of its franchise agreement with Gossard. See Restatement (Second) of Torts, §
                     766 cmt. h. (1979).

                     Assuming the trial record contains sufficient evidence to support this theory, we
                     conclude that these allegations establish a prima facie case of tortious interference
                     under our decision in Ethan Allen. 5 We hold that our precedent is consistent with
                     section 766 of the Restatement and comment h. thereto. Gossard’s assertions
                     regarding Adia’s conduct in this case fall within the ‘otherwise causing’
                     language of the Restatement.

                     Accordingly, we answer the certified question in the affirmative...

   Id. at 184-185 (footnote omitted)(emphasis added). In short, the Florida Supreme Court shot

   down the corporate defendant entities’ intertwining as a technical defense to tortious

   interference. See id.



   4
    Gossard v. Adia Services, Inc., 120 F.3d 1229, 1231 (11th Cir.1997).
   5
       Ethan Allen, Inc. v. Georgetown Manor, Inc., 647 So.2d 812 (Fla.1994).

                                                                                              12 | P a g e
Case 2:19-cv-14394-RLR Document 31 Entered on FLSD Docket 04/17/2020 Page 13 of 15




           In the case at bar, the Defendants’ primary grounds for requesting dismissal of the

   tortious interference claim – with prejudice – is that “Sun Communities’ alleged interference is

   not ‘unjustified.’” Motion to Dismiss at 8. Defendants point to the jury finding in the Friedel 1 in

   support (i.e., “The jury found that ‘no reasonable accommodation would have eliminated or

   acceptably minimized the risk [Plaintiff’s dog] posed to other residents…the jury verdict []

   confirms that any termination of the Plaintiffs’ lease was justified.”). Id. The Defendants

   wrongly submit a summary judgment analysis in a motion to dismiss context and once again

   implicitly ignore their purported entity separation when it suits them.

           First, Friedel 1 was a lawsuit against Park Place and Park Place only. Before the jury was

   Park Place’s affirmative defense; consequently implicitly a part of the jury’s consideration of the

   issues of whether the ESA at issue (i.e., Maggie) posed a direct threat to the health and safety of

   others and whether a reasonable accommodation could have eliminated or minimized such threat

   was Park Place’s, and only Park Place’s, actions. Sun Communities’ actions were not before the

   jury. 6 Thus, whether Sun Communities’ actions were “not unjustified” was simply not at issue.

           Moreover, in pointing to Friedel 1, Defendants omit the fact that the jury was kept

   deliberately ignorant as to the professional training received and successfully completed by Maggie,

   as well as deliberately misled as to both the Plaintiffs’ diligence in addressing Maggie’s reactivity to

   aggressive dogs, and most importantly, the successful elimination of such reactivity. In the instant

   matter, Plaintiffs have specifically alleged these circumstances and events, i.e., Maggie’s training and

   reactivity elimination as well as Defendants’ unjustified refusal to even consider the training and/or

   reactivity elimination much less as adequate enough to allow a geriatric dog and her guardians to


   6
     To say that it was “Plaintiffs’ violation of the lease agreement, not Place Place[’s] or Sun
   communities[’] that caused the delivery of the Notice to Cure and Notice to Vacate” is not only ludicrous,
   but just plain meaningless to the issue of whether Plaintiffs’ have sufficiently pled a claim for tortious
   interference. Motion to Dismiss at 8.

                                                                                                 13 | P a g e
Case 2:19-cv-14394-RLR Document 31 Entered on FLSD Docket 04/17/2020 Page 14 of 15



   remain in their home. Accordingly, whether Park Place’s and/or Sun Communities’ actions were or

   were not justified is squarely on the litigation table in this case.

           Again, a party accused of contractual interference need not be a party to the contract. One

   only need: “(1) the existence of a business relationship, not necessarily evidenced by an

   enforceable contract, under which the plaintiff has legal rights; (2) the defendant's knowledge of

   the relationship; (3) an intentional and unjustified interference with the relationship by the

   defendant; and (4) damage to the plaintiff as a result of the interference.” Salit v. Ruden,

   McClosky, Smith, Schuster & Russell, P.A., 742 So.2d 381 (Fla. 4th DCA 1999). To accept

   Defendants’ argument that Sun Communities’ actions were “not unjustified,” one must

   necessarily employ a heightened pleading analysis – which is expressly prohibited in this context

   in the Southern District. In the Southern District, in addition to FHA claims, evaluation of

   tortious interference are limited to analysis of whether the claim is plausible, not possible:

                   Defendants next argue that Plaintiff fails to allege certain specific facts with
                   respect to the nature of Plaintiff's relationship and the type and volume of product
                   affected. However, Defendants do not cite to any legal authority for the
                   proposition that a claim for tortious interference is subject to a heightened
                   pleading standard. In fact, such a claim is subject to the standard in Rule 8. See
                   Nationwide Life Ins. Co. v. Perry, No. 9:12-CV-80194, 2012 WL 4838986, at *5
                   n.6 (S.D. Fla. Oct. 11, 2012) (rejecting argument that tortious interference must be
                   pled with specificity under Rule 9); Cal. Int'l Chem. Co. v. Neptune Pool Serv.,
                   Inc., 770 F. Supp. 1530, 1537 (M.D. Fla. 1991) (stating that Rule 8 standard
                   applies to a tortious interference claim). At this stage, Plaintiff needs only state a
                   claim that is plausible, not probable, but certainly more than merely possible.
                   Iqbal, 556 U.S. at 678. Under the circumstances, the Court finds that Plaintiff has
                   satisfied its pleading requirements.

   Conseal International Incorporated v. Bolster America, Inc., Case No. 16-cv-61027-

   BLOOM/VALLE (S.D. Fla. Nov. 7, 2016).

           That a different jury, armed with all facts as pled in the Complaint (including Maggie’s

   extensive professional training and successful elimination of reactivity), will find Sun



                                                                                             14 | P a g e
Case 2:19-cv-14394-RLR Document 31 Entered on FLSD Docket 04/17/2020 Page 15 of 15



   Communities’ eviction actions unjustified is more than just plausible – it’s likely. Dismissal of

   Plaintiffs’ claim of tortious interference at this juncture is legally improper.

                                             IV.      CONCLUSION

           The Court must accept all of the Plaintiffs’ factual allegations as true in determining whether

   they have stated a claim for which relief could be granted, and it must construe those factual

   allegations in the light most favorable to them. Hishon v. King & Spalding, 467 U.S. 69, 73, 104

   S.Ct. 2229, 81 L.Ed.2d 59 (1984); Carpenter v Syndicated Office Systems, LLC, 319 F.Supp. 1272,

   1273-74 (S. D. Fla. 2018)(J. Marra); Hunt v. Aimco Properties, L.P., 814 F.3d 1213, 1221 (11th Cir.

   2016). Analysis of the Second Amended Complaint as a whole demonstrates that it contains factual

   allegations that are more than sufficient to satisfy Fed. R. Civ. P. 8. Accordingly, Plaintiffs

   respectfully request that this Court deny Defendants’ Motion to Dismiss the Second Amended

   Complaint and Alternative Motion for More Definite Statement (ECF No. 30) in its entirety.

           Respectfully submitted,

           MARCY I. LAHART, P.A.                                     VENZA LAW, PLLC
           s/Marcy LaHart                                            s/ Denese Venza
           Marcy I. LaHart, Esq.                                     Denese Venza, Esq.
           207 SE Tuscawilla Road                                    931 Village Boulevard, #905-322
           Micanopy, FL 32667                                        West Palm Beach, FL 33409
           (352) 545-7001                                            (561) 596-6329
           marcy@floridaanimallawyer.com                             dvenza@venzalawpllc.com
           Florida Bar No. 0967009                                   Florida Bar No. 0599220

                                    CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that on this 17th day of April, 2020, a true and correct copy of the
   foregoing PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO
   DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT has been furnished via CM/ECF
   electronic mail service to the Clerk of the Court. I also certify that the foregoing document is
   being served this day on all counsel of record via transmission of Notices of Electronic Filing
   generated by CM/ECF.
                                                             BY: s/ Denese Venza
                                                             Denese Venza, Esq.

                                                                                               15 | P a g e
